Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-16-00336-CV

                         IN THE INTEREST OF M.S.M., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA02012
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        The trial court signed a final judgment on April 28, 2016. Because appellant did not file
a motion for new trial, motion to modify the judgment, motion for reinstatement, or request for
findings of fact and conclusions of law, the notice of appeal was due to be filed on May 18,
2016. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal
was due on June 2, 2016. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal
within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for extension
of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court